                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION


UNITED STATES OF AMERICA


VS.                                                        CRIMINAL NO. 2:08-cr-5-KS-MTP


CURTIS CRAVEN


              ORDER GRANTING MOTION PURSUANT TO 28 U.S.C. §2255


       THIS CAUSE IS BEFORE THE COURT on Remand from the Court of Appeals for the

Fifth Circuit in case number 17-60210, United States of America vs. Curtis Craven. The Circuit

Court Opinion remanded the case to this Court for further proceedings consistent with the Circuit

Court’s Opinion.

       The Court has reviewed the applicable case law, the Circuit Court’s Opinion, and

conducted a conference call participated in my Mr. Gaines Cleveland for the Government, Mr.

Michael Scott and Mr. Tom Turner for the Defendant/Petitioner. The Government conceded that

one of the burglary convictions that was improperly used to enhance the sentence of Petitioner

and caused him to be sentenced under 18 U.S.C. §924(e)(2)(B)(ii). Without the use of the

burglary conviction Craven is not qualified for the Armed Career Criminal Act enhancement.

Absent the enhancement the maximum prison sentence Craven can receive is ten years or 120

months. Because Petitioner no longer qualifies for an enhanced sentence, the Motion under 28

U.S.C. §2255 is GRANTED and Petitioner’s Sentencing Order is to be modified to provide that

he is sentenced to a term of incarceration of time served and Supervised Release of three (3)

years. All other terms and conditions of the Judgment and Statement of Reasons including the
conditions of supervision are to remain the same. An Amended Judgment and Statement of

Reasons will be entered by the Court.

       SO ORDERED this the __10th___ day of January, 2019.




                                 __s/Keith Starrett ________________
                                 UNITED STATES DISTRICT JUDGE
